*103OPINION
By WILLIAMS, J.
The defendant, Laura B. Meyers, appealed to this court and the plaintiff has filed a motion to dismiss the appeal. It will be observed that no relief whatever is sought against Peoples Savings Association except an injunction as above stated, the only purpose of which injunction would be to prevent the defendant Peoples Savings Association from doing anything during' the pendency of the litigation to disturb the status quo.
Whatever remedy the plaintiff may have had against either or both defendants for the recovery of a money judgment, th" plaintiff has sought only to impress a trust upon the moneys deposited in the bank and to have the defendant, Laura B. Meyers, declared agent and trustee of the portion of the account in her name for the benefit of the estate of the decedent.
This court is satisfied that such a proceeding is one purely in chancery and appealable. The- motion to dismiss the appeal will therefore be overruled.
M.otion overruled.
RICHARDS and LLOYD, JJ, concur.